DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original invention is drawn to a beauty tool comprising a net cover, that is, an apparatus. The newly submitted claim is directed toward a method of making a cosmetic tool, where such requires a beauty tool, and a net having specified material properties to be placed on the beauty tool. Thus, the method requires steps not disclosed in the original invention, and the original invention does not require making by the claimed method, as it does not require a discrete body on which a net is to be placed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Per the amendments of 12/04/2020, the previous rejections under 35 USC 112 and objections to the Drawings are hereby withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-10, 13-19 and 21-22 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require that “an interior pressure greater than atmospheric pressure” where such limitation was not provided or suggested in the disclosure as originally filed.
Similarly, in claim 19, the claimed measurements are new matter, as they were not present in the disclosure as originally filed. See for example Page 10 of the Specification which only provides for 0.82 +/- 15% not the 82 +/- 15% as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US Pub # 2003/0123919), which will herein be referred to as “Gueret ‘919,” in view of Michel et al. (US Pub # 2004/0011377).
In regards to claim 1, Gueret ‘919 teaches a beauty tool (Figure 2), comprising a cover (61/62) made from a fishnet material (Paragraph 0196) and a hollow body enclosed within the cover (Paragraph 0195), wherein the hollow body includes a fluid (65 and Paragraph 0348) at an interior pressure (Paragraph 0205 which teaches the material to be held in an area that is to be torn to release the material.) 
 Gueret ‘919 does not teach the internal pressure to be greater than atmospheric pressure.
However, Michel et al. teaches that a cosmetic applicator (1) containing product within, can have its product held within a rupturable membrane (6) such that when its contents are under a certain amount of increased pressure, the membrane will rupture to provide the product to be applied (Paragraph 0016). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic within the device of Gueret ‘919 to be held within a pressurized membrane, as taught by Michel et al. in order to provide the cosmetic in a manner to prevent spillage prior to desired use.
Regarding claim 2, Gueret ‘919 teaches the fishnet material, but does not teach it is polyester, nylon, or any combination thereof. However, Michel et al. teaches that polyester can be used in non-woven applicator materials (Paragraph 0013). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net of Gueret ‘919 to be made of polyester, as taught by Michel et al. as such is a well-known material for use in cosmetic applicators.
Regarding claim 13, Gueret ‘919 teaches material of the cover and a cross-sectional thickness of the body at least partially determines a rigidity of the tool (as they provide the only structure).
Regarding claim 14, Gueret ‘919 teaches one or more surfaces or areas of the cover are defined by a first material in a warp direction and a second material in a weft direction (as the material is formed of a net, material extends both in the warp and weft direction. Applicant is noted that they do not positively require that the first and second materials are different).
Regarding claim 19, Gueret ‘919 teaches the cover is made from a material configured for cleansing, exfoliation, and/or massaging a keratinous material without damaging the keratinous material (as it is configured for cosmetic use). With regards to the cover material having a weight (oz/sq yd) of 82 plus or minus 15% wales (width/inch) of 11 plus or minus 2 and courses (length/inch) of 15 plus or minus 3,5, such is a matter of design choice. Applicant is noted that such claimed elements are simply noted in Page 10 of the Specification as being merely preferable, however has not disclosed any unexpected results for such features, or that the specific combination is not a matter of user preference. Indeed, subsequent disclosure merely describes how certain combinations of features may result to the user, without any specificity. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cover of Gueret ‘919 to include such properties as a matter of obvious design choice, non-critical to the instant invention. 
Regarding claim 21, Gueret ‘919 teaches the cover is removable from the hollow body (as it is a discrete element it can be removed. Applicant is noted that the cover is not required to be removably attachable).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret ‘919 in view of Michel et al., as applied to claim 1 above, in further view of Dizes (US Pub # 2018/0338600).
Regarding claim 3, Gueret ‘919 teaches the applicator cover, but does not teach it is shaped such that it has at least first and second sides and at least first, second, and third corners.
.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret ‘919 in view of Michel et al. as applied to claim 1 above, in further view of Eknoian et al. (US Pub # 2006/0141014).
In regards to claims 4-8, Gueret ‘919 teaches opposing outer sides of the outer layer, but does not teach the outer layer includes a first coating of a first material and a second coating of a second material different from the first material. However, Eknoian et al. teaches a personal applicator (Paragraph 0001) to have an outer layer with two different materials (Paragraph 0019), for example, one being a hydrophilic material (Paragraph 0108, including polysaccharides) and a hydrophobic material (0096-0097 which includes silica material). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer layer of Gueret ‘919 to include the hydrophobic and hydrophilic material of Eknoian et al. as a matter of design choice to provide an applicator with the requisite use for the user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret ‘919 in view of Michel et al. as applied to claim 1 above, in further view of Guay (US Pub # 2009/0180826).
In regards to claim 14, Gueret ‘919 teaches the outer layer, but does not teach at least a portion of the outer layer is treated to increase a surface energy of the outer layer. However, Guay teaches an applicator surface to be treated to alter the surface energy as desired by the user (Paragraph 0039). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret ‘919 in view of Michel et al. as applied to claim 1 above, in further view of Lang et al. (US Pub # 2002/0155281).
In regards to claim 10, Gueret ‘919 teaches the outer layer, but does not teach at least a portion of the outer layer has a patterned surface to increase wettability. However, Lang et al. teaches an applicator (Paragraph 0148) sheet to have an outer surface treated for improved wettability (Paragraph 0010). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer layer of Gueret ‘919 to be treated for increased wettability, as taught by Lang et al in order to provide optimal characteristics for providing treatment to the user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret ‘919 in view of Michel et al., as applied to claim 1 above, in further view of Gueret (US Pub # 2007/0277844) which will herein be referred to as "Gueret '844".
Regarding claim 15, Gueret ‘919 teaches the cover having flocking threads; but does not expressly teach the flocking threads having varied cross sectional shapes. However, Gueret '844 teaches a cosmetic applicator to have flocking fibers of varying cross sectional shape (Paragraph 0023). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flocking fibers of Gueret ‘919 to vary in shape, as taught by Gueret '844 in order to provide varied application to the user.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret ‘919 in view of Michel et al., as applied to claim 1 above, in further view of Simard (US Pub # 2016/0235650).

However, Simard teaches using a self-healing polymer with cosmetics in order to improve their integrity (Paragraphs 0007-0010). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gueret ‘919 to include the self-healing polymer of Simard in order to promote the integrity of the device elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772